FILE COPY



       In the Matter of
       H.L.Appellant/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 27, 2015

                                    No. 04-15-00094-CV

                                IN THE MATTER OF H.L.,

                      From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2014-JUV-00757
                         The Honorable Lisa Jarrett, Judge Presiding


                                       ORDER

        On May 14, 2015, Appellant filed a motion for suspension and recalculation of deadline
for filing Appellant’s brief. Appellant requested additional time to file the brief and a
recalculation based on the filing of the supplement reporter’s record. On May 19, 2015, the
supplemental reporter’s record was filed. Appellant’s motion is GRANTED. Appellant’s brief
is due to be filed in this court no later than June 18, 2015.
                                                        poa


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court